Case 8:18-mc-00083-CEH-CPT Document 40 Filed 12/17/20 Page 1 of 3 PageID 168


                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

UNITED STATES OF AMERICA,

      Petitioner,

v.                                                    Case No: 8:18-mc-83-T-36CPT

KEVIN HINES,

      Respondent.
                                       /

                                     ORDER

      This cause comes before the Court upon the Report and Recommendation filed

by Magistrate Judge Christopher P. Tuite [Doc. 39], regarding the United States’

Renewed Motion to Hold Respondent Kevin Hines in Contempt [Doc. 37]. In its

motion, the United States argues that Respondent should be held in contempt for

failing to comply with various orders of the Court requiring him to comply with a

subpoena and requiring him to appear at a hearing. [Doc. 37 at pp. 4-5]. In the Report

and Recommendation, Magistrate Judge Tuite recommends that the Court grant the

motion in-part, and set the matter for a hearing pursuant to 28 U.S.C. § 636(e), at

which time Respondent must show cause why he should not be adjudged in contempt.

[Doc. 39 at p. 11]. The magistrate judge also recommends that the Court direct the

United States to identify, in advance of the hearing, the sanction or remedy it seeks

and to provide the Court with evidence supporting such a sanction or remedy. Id.

Additionally, the magistrate judge recommends that the Court order Respondent to

produce the subpoenaed documents within fourteen days of the date of the Court’s
Case 8:18-mc-00083-CEH-CPT Document 40 Filed 12/17/20 Page 2 of 3 PageID 169


Order and instruct the government to promptly file a notice of compliance if he

complies.     Id. at 11-12. All parties were furnished copies of the Report and

Recommendation and were afforded the opportunity to file objections pursuant to 28

U.S.C. § 636(b)(1). No such objections were filed.

      Upon consideration of the Report and Recommendation, and upon the Court's

independent review of the issues raised therein, the Court will ADOPT the Report and

Recommendation. Accordingly, it is now

      ORDERED AND ADJUDGED:

            1. The Report and Recommendation of the Magistrate Judge [Doc. 39] is

               adopted, confirmed, and approved in all respects and is made a part of

               this Order for all purposes, including appellate review.

            2. The United States’ Renewed Motion to Hold Respondent Kevin Hines

               in Contempt [Doc. 37] is GRANTED in part and DENIED in part.

            3. A hearing in this matter is scheduled for January 8, 2021 at 1:30 p.m.,

               at which time Respondent shall show cause why he should not be

               adjudged in contempt.

            4. The United States shall file a supplemental memorandum identifying the

               sanction or remedy it seeks by December 28, 2020. At the hearing, the

               United States shall provide the Court with evidence supporting the

               sanction or remedy identified in its supplemental memorandum. Such

               evidence may include testimony or documents addressing the character

               and magnitude of the harm threatened by Respondent’s continued



                                            2
Case 8:18-mc-00083-CEH-CPT Document 40 Filed 12/17/20 Page 3 of 3 PageID 170


            contumacy, the probable effectiveness of any suggested sanction in

            bringing about Respondent’s compliance, and Respondent’s financial

            resources and the consequent seriousness of the burden to him.

         5. Respondent will be given an additional opportunity to submit the

            previously subpoenaed documents. Respondent is directed to produce

            the subpoenaed documents on or before December 31, 2020. Thereafter,

            the Government shall file a notice of compliance if said documents are

            produced.

      DONE AND ORDERED at Tampa, Florida on December 17, 2020.




Copies to:
The Honorable Christopher P. Tuite
Counsel of Record




                                        3
